ORDER

PER CURIAM.
AND NOW, this 22th day of November, 1995, petitioner’s Praecipe to Withdraw Original Petition and to Substitute Amended Emergency Motion is GRANTED. Upon consideration of petitioner’s emergency motion for a stay of execution pending the filing and resolution of a petition for a writ of certiorari, and the Commonwealth’s representation that it takes no position on this application, IT IS HEREBY ORDERED that petitioner’s application is GRANTED and his execution will be stayed pending action by the United States Supreme Court on his petition for writ of certiorari from this Court’s ruling in Commonwealth v. Simmons, 541 Pa. 211, 662 A.2d 621 (1995).